Title: From James Madison to Thomas Jefferson, [ca. 12 August] 1800
From: Madison, James
To: Jefferson, Thomas


Dear Sir
[ca. 12 August 1800]
I have had an opportunity since my return of seeing Mr. MGee on the subject of the nails used by him last summer & of collecting through him the information of his brother who brought down the parcell delivered in July. They concur in saying that the Spriggs, the Xs & XVId alone formed that parcel & that the XXId. were not brads but nails owing to a mistake in executing the order. I recollect myself that no brads were recd. because the disappointment was felt at the time, and the floor of the Portico was laid with brads made in my father’s shop, and a remainder of the Stock procured the preceding year. The IVd. cut nails are accounted for by Mrs. M. and the driver of my carriage, who brought them down in Augst. The precise date is not recollected but from circumstances it must have been in an advanced Stage of the month. A part of them were used in lathing the Ceiling of the Portico. The balance is still on hand. It would seem therefore that you have enumerated all the nails sent: and that by filling the blank in Augst. with a transfer to that time, of the IVd. charged in July, the account will probably stand right. As this explanation however rests merely on memory, it must yield to any better evidence that may be found. None such is within my possession. I have a letter from Mr. Dawson dated Hager’s Town July 28. in which he says that the choice of Delegates in Maryland is to be made on the first monday in Octr. that the contest in all the Counties is uncommonly warm, that he thinks it more than probable the majority will be of the administra[ti]on party, and that in such event, it is understood the Legislature will be immediately called together for the purpose of appointg Electors. Adieu
J. M Jr
